Citation Nr: 1307838	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

In the December 2004 rating decision, the RO increased the rating assigned to the Veteran's service-connected hypothyroidism to 30 percent, effective March 16, 2004.  The Veteran perfected an appeal of this decision, seeking a higher rating.  

During the pendency of this appeal, specifically in April 2006, the RO proposed to reduce the disability rating assigned to the Veteran's service-connected hypothyroidism from 30 percent to noncompensable (zero percent).  In a September 2006 rating decision, the RO effectuated the reduction to a noncompensable rating, effective December 1, 2006.  The Veteran then perfected an appeal as to the propriety of the reduction.  

In April 2011, the Veteran's claims were remanded in order to afford him a Board hearing, which was conducted with the undersigned Veterans Law Judge in June 2011.

In November 2011, the RO the increased the rating assigned to the Veteran's service-connected hypothyroidism to 10 percent, effective December 1, 2006.  As such, the RO effectively restored a 10 percent rating for the Veteran's service-connected hypothyroidism on and after December 1, 2006.  

In a September 2011 decision, the Board found that the September 2006 reduction of the rating assigned to the Veteran's service-connected hypothyroidism was not warranted and, thus, restored the 30 percent rating throughout the appellate period.  The Board then denied the Veteran's claim of entitlement to a rating in excess of 30 percent for any distinct period.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court vacated the Board's September 2011 decision, insofar as it pertained to the issue of entitlement to a rating in excess of 30 percent for hypothyroidism, and remanded the case to the Board for development consistent with the directives of an April 2012 Joint Motion for Remand.  Based on the above, the issue for appellate consideration is entitlement to service connection for a rating in excess of 30 percent for service-connected hypothyroidism.

Additionally, in the September 2011 decision, the Board determined that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the RO had not developed or addressed this issue, the Board found that a remand was required in order for the RO to undertake the appropriate action.

In a December 2012 brief, the Veteran's representative asserted that the Veteran's claim of entitlement to TDIU should be granted based on the findings from a December 2012 vocational assessment.  However, because the Board remanded this issue in September 2011, and because the RO has not returned that claim to the Board, the Board does not have jurisdiction to address the merits of the Veteran's claim of entitlement to TDIU herein.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A.  VA Examination

Pursuant to his above-captioned claim, the Veteran was most recently provided a VA examination in March 2010.  Following the March 2010 VA examination, the Veteran testified at a June 2011 Board hearing.  During this hearing, the Veteran stated that he experienced a variety of symptoms (cold and heat intolerance, a hand tremor, fatigability, depression, and weight), which he attributed to a worsening of his service-connected hypothyroidism.
The Board finds that the March 2010 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected hypothyroidism, especially in light of the Veteran's testimony during the June 2011 Board hearing that suggested his disability may have worsened.  Consequently, in order to comply with its duty to assist, VA must afford the Veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment records for the Veteran from the VA Medical Center in Los Angeles, California and any associate outpatient clinics dated from December 2010 to the present.  All attempts to obtain those records must be documented in the claims file.

2.  The RO must provide the Veteran an appropriate VA examination to determine the current severity of his hypothyroidism.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must opine as to whether the Veteran's hypothyroidism is manifested by or is associated with the following:  continuous medication required for control, fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, dementia, slowing of thought, depression, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and/or sleepiness.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

